SUMMARY ORDER

Andreas Plonka appeals from a decision and order of the United States District Court for the Northern District of New York (McAvoy, J.), entered on July 2, 2003, dismissing his complaint against all defendants. Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues.
Appellant fails to state a claim for slander against appellee Brown because he alleges neither special damages nor slander per se. See Aronson v. Wiersma, 65 N.Y.2d 592, 594, 493 N.Y.S.2d 1006, 483 N.E.2d 1138 (1985) (a statement that “does not, on its face, defame plaintiff in her trade, business or profession ... does not constitute slander per se, actionable without proof of special damages”). We affirm the dismissal of the claims against the remaining defendants for substantially the reasons stated by the district court.
*32For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.